                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION

 MARY K. WALLS and KATIE GEIS,
 individually and on behalf of all others
 similarly situated,

                                  Plaintiffs,

                       vs.                                    Case No.: 1:19-cv-00401

 OLSON LEGAL GROUP LLC,

                                  Defendant.

               CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                    FAIR DEBT COLLECTION PRACTICES ACT

       This action is brought by Plaintiffs, MARY K. WALLS and KATIE GEIS, individually

and on behalf of all others similarly situated, against Defendant, OLSON LEGAL GROUP LLC

(“OLSON”), based on the following:

                             I.       PRELIMINARY STATEMENT

       1.      Plaintiffs have brought this action individually and on behalf of all others

similarly situated for the illegal practices of Defendant when attempting to collect an alleged

debt from them in violation of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C.

§§ 1692-1692p.

       2.      Such practices include attempting to collect consumer debts by engaging in

conduct prohibited by, or failing to engage in conduct required by, the FDCPA.

       3.      The FDCPA regulates the behavior of “debt collectors” (including collection

agencies, collection attorneys, debt buyers) when attempting to collect a consumer debt.

Congress found “abundant evidence of the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors” which “contribute to a number of personal bankruptcies,


                                                                   Page 1 of 11
         Case 1:19-cv-00401-WCG Filed 03/19/19 Page 1 of 11 Document 1
marital instability, loss of jobs, and invasions of individual privacy.” 15 U.S.C. § 1692(a). The

FDCPA was expressly adopted “to eliminate abusive debt collection practices by debt collectors,

to ensure that those debt collectors who refrain from using abusive debt collection practices are

not competitively disadvantaged, and to promote uniform State action to protect consumers

against debt collection abuses.” 15 U.S.C. § 1692(e).

       4.       The FDCPA, at 15 U.S.C. § 1692c, prohibits when and with whom a debt

collector may communicate when attempting to collect a debt and, at 15 U.S.C. § 1692b, limits

communications with third parties to the collection of “location information.”

       5.       When collecting or attempting to collect a debt, the FDCPA bars a debt

collector’s use of: (a) harassing, oppresive, and abusive conduct; (b) false, deceptive, or

misleading means or representations; and (c) unfair or unconscionable means. 15 U.S.C.

§§ 1692d, 1692e, and 1692f. Each of those Sections contain a list of specific per se violations but

they are nonexclusive and do not limit the general application of each Section’s broad

prohibitions.

       6.       When the collection process starts, the FDCPA requires a debt collector to

provide a consumer with basic debt information and the consumer’s right to debt-verification. 15

U.S.C. § 1692g.

       7.       When the collection process escalates to litigation, the FDCPA prohibits lawsuit

from being commenced in a distant venue. 15 U.S.C. § 1692i.

       8.       Although the FDCPA is not a strict-liability statute, “most infractions result in

liability” without proof of scienter unless the specific infractions includes an element of intent or

purpose, or the debt collector can affirmatively prove a bona fide error under 15 U.S.C.




                                                                   Page 2 of 11
         Case 1:19-cv-00401-WCG Filed 03/19/19 Page 2 of 11 Document 1
§ 1692k(c). Oliva v. Blatt, Hasenmiller, Leibsker & Moore LLC, 864 F.3d 492, 502 (7th Cir.

2017), cert. denied, 138 S. Ct. 1283 (2018).

       9.      A debt collector’s conduct violates the FDCPA when viewed from the perspective

of an “unsophisticated debtor.” Gammon v. GC Servs. Ltd. P’ship, 27 F.3d 1254, 1257 (7th Cir.

1994). “The unsophisticated consumer is uninformed, naive, and trusting, but possesses

rudimentary knowledge about the financial world, is wise enough to read collection notices with

added care, possesses reasonable intelligence, and is capable of making basic logical deductions

and inferences.” Williams v. OSI Educ. Servs., Inc, 505 F.3d 675, 678 (7th Cir. 2007) (internal

editing notations and quotation marks omitted).

       10.     A single violation is sufficient to establish liability. Nielsen v. Dickerson, 307

F.3d 623, 640 (7th Cir. 2002).

       11.     When a debt collector fails to comply with the FDCPA “with respect to any

person,” it “is liable to such person in an amount equal to the sum of” “any actual damage

sustained,” “additional” or statutory damages, costs, and reasonable attorneys’ fees. Statutory

damages are limited: a plaintiff may recover no more than $1,000, and the class may recover up

to $500,000 or 1% of the debt collector’s net worth, whichever it less.

       12.     Plaintiffs are seeking, both individually and on behalf of all others similarly

situated, such relief as is allowed under FDCPA including, without limitation, statutory damages,

attorney fees and costs.

                                        II.     PARTIES

       13.     WALLS is a natural person.

       14.     At all times relevant to this lawsuit, WALLS was a citizen of, and resided in, the

City of Neenah, Winnegabo County, Wisconsin.



                                                                   Page 3 of 11
         Case 1:19-cv-00401-WCG Filed 03/19/19 Page 3 of 11 Document 1
       15.     GEIS is a natural person.

       16.     At all times relevant to this lawsuit, GEIS was a citizen of, and resided in, the

City of Oshkosh, Winnegabo County, Wisconsin.

       17.     OLSON is a for-profit limited liability company formed under the laws of the

State of Wisconsin.

       18.     On information and belief, OLSON maintains its principal place of business at

146 Algoma Boulevard, Suite A, Oshkosh, Winnebago County, Wisconsin.

                               III.    JURISDICTION & VENUE

       19.     Jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 1337.

       20.     Venue is appropriate in this federal district pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events giving rise to claims occurred within this federal judicial

district, and because Defendant is subject to personal jurisdiction in the State of Wisconsin at the

time this action is commenced.

                            IV.       FACTS RELATING TO WALLS

       21.     OLSON regularly engages in the collection of defaulted consumer debts.

       22.     OLSON regularly collects or attempts to collect debts alleged to be owed others.

       23.     In attempting to collect debts, OLSON uses the mails, telephone, the internet, and

other instruments of interstate commerce.

       24.      OLSON mailed or caused to be mailed a letter dated April 9, 2018 (the “Walls

Letter”) to WALLS.

       25.     A true and correct copy of the Walls Letter is attached as Exhibit A, except that

the undersigned counsel has partially redacted the Letter.




                                                                   Page 4 of 11
         Case 1:19-cv-00401-WCG Filed 03/19/19 Page 4 of 11 Document 1
        26.    The Walls Letter alleged WALLS had incurred and defaulted on financial

obligations (the “Walls Debt”) owed to a medical provider.

        27.    The alleged Walls Debt arose out of one or more transactions in which the

services that were the subject of the transactions were primarily for personal, family, or

household purposes.

        28.    The Letter was OLSON’S first written communication to WALLS in an attempt

to collect the Walls Debt.

        29.    On information and belief, sometime prior to April 9, 2018, the creditor of the

Walls Debt either directly or through intermediate transactions assigned, placed, or transferred

the debt to OLSON for collection.

        30.    The Letter stated the “Balance” was $889.86.

        31.    At all times relevant to this complaint, OLSON and the creditor on whose behalf

OLSON was acting retained the right as a matter of law to add interest1 to the Walls’ Debt.

        32.    The Letter did not contain any statement or otherwise give notice that the Debt

had, or soon would be, increasing due to accruing interest.

        33.    The failure to disclose interest was accruing is misleading to an unsophisticated

consumer, who would otherwise believe that that payment of the amount stated would satisfy the

debt.

        34.    The Letter fails to state when, in what amount, or in what manner interest will be

added to the Debt.




1
 See, Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d 362, 367 (7th Cir. 2018) (“creditors of
medical debts may charge interest”), and, Aker v. Americollect, Inc., 854 F.3d 397, 400 (7th Cir.
2017) (“neither state nor federal law forbids dunning letters that demand 5% interest from
debtors in Wisconsin”).


                                                                   Page 5 of 11
         Case 1:19-cv-00401-WCG Filed 03/19/19 Page 5 of 11 Document 1
          35.   The Letter’s failure to give notice that the amount owed was increasing

periodically due to accruing interest is materially false, deceptive, and misleading to an

unsophisticated consumer.

          36.   The unsophisticated consumer, who often has more debts to pay than money to

pay them, would consider the accrual of interest as a relevant factor when choosing which debt

to pay.

                             V.      FACTS RELATING TO GEIS

          37.   OLSON mailed or caused to be mailed a letter dated April 2, 2018 (the “Geis

Letter”) to GEIS.

          38.   A true and correct copy of the Geis Letter is attached as Exhibit B, except that the

undersigned counsel has partially redacted the Letter.

          39.   The Geis Letter alleged GEIS had incurred and defaulted on a financial obligation

(the “Geis Debt”).

          40.   The alleged Walls Debt arose out of one or more transactions in which the

services that were the subject of the transactions were primarily for personal, family, or

household purposes.

          41.   The Letter was OLSON’S first written communication to GEIS in an attempt to

collect the Geis Debt.

          42.   On information and belief, sometime prior to April 2, 2018, the creditor of the

Geis Debt either directly or through intermediate transactions assigned, placed, or transferred the

debt to OLSON for collection.




                                                                     Page 6 of 11
           Case 1:19-cv-00401-WCG Filed 03/19/19 Page 6 of 11 Document 1
                         VI.   FACTS RELATING TO WALLS AND GEIS

           43.    At the top of the Walls and Geis Letters, the letterhead stated Olson Legal Group,

LLC.

           44.    The Letters were signed:

           Sincererly,

           Olson Legal Group LLC

           [handwriting]

           Nathan P Olson

           NPO/leg

           45.    On information and belief, no licensed attorney had direct personal involvement

in the drafting and mailing of the Letters.

           46.    On information and belief, no licensed attorney considered the particular

circumstances of either the Walls Debt or the Geis Debt prior to causing the Letter to be sent.

           47.    The Letters give the false impression to an unsophisticated consumer that they

were from an attorney when, in fact, the Letters was not from an attorney in any meaningful

sense of the word.

           48.    On information and belief, the Letters were created by merging information

specific to a debt and consumer with a template to create what is commonly called a “form

letter.”

           49.    Consequently, on information and belief, OLSON caused the same form

collection letter to be mailed to others who, like WALLS and GEIS, reside in Wisconsin.




                                                                      Page 7 of 11
            Case 1:19-cv-00401-WCG Filed 03/19/19 Page 7 of 11 Document 1
                                VII.    CLASS ALLEGATIONS

       50.     OLSON’s conduct is consistent with its policies and practices when attempting to

collect debts from consumers. Consequently, this action is brought by WALLS and GEIS, both

individually and on behalf of all other persons similarly situated, pursuant to Rule 23 of the

Federal Rules of Civil Procedure.

       51.     Plaintiffs are seeking to certify a class and a sub-class pursuant to

Fed. R. Civ. P. 23(a) and 23(b)(3).

       52.     Class Definition. The Class consists of: All natural persons to whom Defendant

mailed a written communication in the form of Exhibits A or B to an address in the State of

Wisconsin during the Class Period which begins on March 19, 2018 and ends on April 9, 2019.

       53.     The identities of the Class members are readily ascertainable from OLSON’s

business records or those entities on whose behalf OLSON attempted to collect debts.

       54.     Class Claims. The Class claims include all claims each Class member may have

for a violation of the FDCPA arising from Defendant having mailed a written communication in

the form of Exhibits A or B to such Class member.

       55.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

       56.     Numerosity. On information and belief, the Class is so numerous that joinder of

all members would be impractical and includes at least 40 members.

       57.     Common Questions Predominate. Common questions of law and fact exist as to

all members of the Class and those questions predominate over any questions or issues involving

only individual class members because such questions and issues concern the same conduct by

OLSON with respect to each Class member.


                                                                   Page 8 of 11
         Case 1:19-cv-00401-WCG Filed 03/19/19 Page 8 of 11 Document 1
       58.        Typicality. Plaintiffs’ claims are typical of those of the Class because those claims

arise from a common course of conduct engaged in by OLSON.

       59.        Adequacy. Plaintiffs will fairly and adequately protect the interests of the Class

members insofar as Plaintiffs have no interests adverse to the Class members. Moreover,

Plaintiffs are committed to vigorously litigating this matter and retained counsel experienced in

handling consumer lawsuits, complex legal issues, and class actions. Neither Plaintiffs nor their

counsel have any interests which might cause them not to vigorously pursue the instant class

action lawsuit.

       60.        Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil

Procedure is appropriate in that the questions of law and fact common to the Class members

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

       61.        Based on discovery and further investigation (including, but not limited to,

disclosure by OLSON of class size and net worth), Plaintiffs may, in addition to moving for class

certification using modified definitions of the Class and/or Class claims, and the Class period,

seek class certification only as to particular issues as permitted under Fed. R. Civ. P. 23(c)(4).

VIII. CAUSE OF ACTION AGAINST ALL DEFENDANTS FOR VIOLATION OF THE
                  FAIR DEBT COLLECTION PRACTICES ACT

       62.        The factual allegations in the preceding paragraphs are realleged and incorporated

by reference.

       63.        OLSON is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

       64.        The Walls Debt is a “debt” as defined by 15 U.S.C. §1692a(5).

       65.        The Geis Debt is a “debt” as defined by 15 U.S.C. §1692a(5).

       66.        WALLS is a “consumer” as defined by 15 U.S.C. § 1692a(3).


                                                                   Page 9 of 11
         Case 1:19-cv-00401-WCG Filed 03/19/19 Page 9 of 11 Document 1
      67.    GEIS is a “consumer” as defined by 15 U.S.C. § 1692a(3).

      68.    WALLS is a “consumer” as defined by 15 U.S.C. § 1692a(3).

      69.    GEIS is a “consumer” as defined by 15 U.S.C. § 1692a(3).

      70.    The use and mailing of Exhibits A and B by OLSON in an attempt to collect the

Debts violated the FDCPA in one or more following ways:

             (a)    Using a false, deceptive, or misleading representation or means in

                    violation of 15 U.S.C. § 1692e;

             (b)    Making the false representation or creating the false implication that any

                    individual is an attorney or that any communication is from an attorney in

                    violation of 15 U.S.C. § 1692e(3);

             (c)    The use of any false representation or deceptive means to collect or

                    attempt to collect any debt or to obtain information concerning a

                    consumer, in violation of 15 U.S.C. § 1692e(10); and

             (d)    Failing to provide a written notice containing the information required

                    under 15 U.S.C. § 1692g(a) either with the initial communication or

                    within five days after the initial communication.

                             IX.     PRAYER FOR RELIEF

      71.    WHEREFORE, Plaintiffs demands judgment against OLSON as follows:

             (a)    An Order certifying this action as a class action pursuant to Rule

                    23(c)(1)(A) of the Federal Rules of Civil Procedure including, but not

                    limited to, defining the Class and the Class claims, issues, or defenses, and

                    appointing the undersigned counsel as class counsel pursuant to Rule

                    23(g);



                                                                Page 10 of 11
       Case 1:19-cv-00401-WCG Filed 03/19/19 Page 10 of 11 Document 1
            (b)    An award of statutory damages for the Plaintiffs and the Class pursuant to

                   15 U.S.C. § 1692k(a)(2);

            (c)    An award to Plaintiffs for services on behalf of the Class as determined in

                   the discretion of the Court;

            (d)    Attorney’s fees, litigation expenses, and costs pursuant to 15 U.S.C.

                   § 1692k(a)(3);

            (e)    An award of actual damages to Plaintiffs or the Class to the extent the

                   recovery of reasonable attorneys’ fees and costs cause a negative tax

                   consequence to Plaintiffs or the Class; and

            (f)    For such other and further relied as may be just and proper.

                                 X.      JURY DEMAND

     72.    Trial by jury is demanded on all issues so triable.

                                                            s/Francis R. Greene
Dated: March 19, 2019                                        Francis R. Greene
                                              Francis R. Greene (WI Bar # 1115577)
                                              Philip D. Stern (NJ Bar # 045921984)
                                              Andrew T. Thomasson (NJ Bar # 048362011)
                                                    Attorneys for Plaintiffs, Mary Walls and
                                                    Katie Geis
                                              STERN•THOMASSON LLP
                                              3010 South Appleton Road
                                              Menasha, Wisconsin 54952
                                              Telephone (973) 379-7500
                                              E-mail: Philip@SternThomasson.com
                                              E-mail: Andrew@SternThomasson.com
                                              E-mail: Francis@SternThomasson.com




                                                               Page 11 of 11
      Case 1:19-cv-00401-WCG Filed 03/19/19 Page 11 of 11 Document 1
